UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20459 SCHEDULE 14 C (AMENDED) Information Statement pursuant to Section 14(C) to the Securities and Exchange Act of 1934, as amended. Check the appropriate box: x Preliminary Information Statement o Confidential, for use of the Commission Only (as permitted by Rule 14c-5(d)2) o Definitive Information Statement ADVANCED PRODUCTS GROUP, INC. (Name of the Registrant as Specified in Charter) Payment of the Filing fee: (Check the appropriate box) x No Fee required o Fee computed upon table below per Exchange Act Rule 14c-5(g)and 0-1: 1. Title of to which transaction applies: N/A 2. Aggregate number of shares to which transaction applies: N/A 3. Per unit price or other underlying value of transaction pursuant Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4. Proposed maximum aggregate value of the transaction: N/A 5. Total Fee Paid: N/A 6. o Fee previously paid with preliminary materials o Check box if any part of the fee is offset as provided by the Exchange Act Rule 0-11(a)(2)and identify the filing for which the offsetting fee was previously paid. Identify the previous filling by Registration statement number or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: $0.00 (2) Form, Schedule or Registration Number: N/A (3) Filing Party: N/A (4) Date Filed: N/A ADVANCED PRODUCTS GROUP, INC 13 Laetitia Lane Landenberg, PA 19350 NOTICE OF ACTIONS TO BE TAKEN WITHOUT A STOCKHOLDERS' MEETING TO OUR STOCKHOLDERS: Notice is hereby given that Advanced Products Group, Inc. (the “Company”) plans to take certain corporate actions pursuant to written consent of the Company’s Board of Directors and holders of the majority of our outstanding voting securities (the "Majority Shareholders"). The actions we plan to take are: a merger of the company with Cloudtech Sensors, Inc, a Delaware corporation; amend the Certificate of Incorporation to reflect a change in the name of the corporation to Cloudtech Sensors, Inc., the appointment of a new Board of Directors, and the acceptance of Davis Accounting Group P.C., as the auditors for the company. On December 20, 2007, the Board of Directors voted unanimously to enter into an agreement of Merger with Cloudtech Sensors, Inc. At the same time the Board of Directors obtained from the Majority Shareholders written agreements, pursuant to Delaware General Corporation Law, Title 8, Section 228a, each of which were executed and delivered to the Board of Directors in January, 2007, authorizing the Board of Directors to vote in favor of the Agreement of Merger. On February 27, 2007, the Board of Directors entered into said Merger Agreement with Cloudtech Sensors, Inc. Pursuant to the terms of said agreement, the Articles of Incorporation of the Company is to be changed to Cloudtech Sensors Inc. Upon completion of the merger, the shareholders of Cloudtech Sensors, Inc shall hold a majority of the issued and outstanding shares of the Company, thereby effecting a complete change in control and management of the Company. The Company is delinquent in its filings with the Securities and Exchange Commission and Davis Accounting Group, P.C. will audit and assist the Company bring its financial and other filing requirements up to date. The Board of Directors has fixed March 5, 2007 as the Record Date for determining the stockholders entitled to notice of the foregoing. THIS IS NOT A NOTICE OF A MEETING OF THE STOCKHOLDERS AND NO STOCKHOLDERS' MEETING WILL BE HELD TO CONSIDER ANY OF THE MATTERS DESCRIBED HEREIN AND NO PROXY OR VOTE IS SOLICITED BY THIS NOTICE. Dated: Apr. 30, 3007 By Order of the Board of Directors ADVANCED PRODUCTS GROUP, INC. 13 Laetitia Lane, Landenberg, PA 19350 FORWARD-LOOKING STATEMENTS: Certain statements, other than historical facts, included in this Information Statement regarding this merger and the business strategies and plans for future operations are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Exchange Act. These statements, which include, but are not limited to, words such as "expect", "anticipate", "plan", "estimate", "project" and "intend", are based on management's belief and assumptions, and on information currently available to us. Forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, our ability to finance our business operations, the ability to obtain financing on reasonable terms, if at all, the successful implementation of our business plan, uncertainties in the industry or markets in which we operate, competition, and other risks. INFORMATION STATEMENT Amended March 30, 2007 This Information Statement is being provided to you by the Board of Directors of Advanced Products Group, Inc. This Information Statement and Notice of Actions taken without a Stockholders' Meeting (jointly the "Information Statement") is furnished by the Board of Directors of Advanced Products Group, Inc. (the "Company" "APG" "We" "Us"), a Delaware corporation, to the holders of APG common stock on March 5, 2007 (the "Record Date") in order to provide them with information regarding action taken with respect to the written consent of the Majority Shareholders. The Majority Shareholders approved by written consent the following actions: a) The Merger of the Company with Cloudtech Sensors, Inc. b) The Amendment of the Articles of Incorporation of the Company changing the name of the corporation to Cloudtech Sensors, Inc. c) The appointment by Cloudtech Sensors, Inc of a new Board of Directors; and d) The appointment of Davis Accounting Group, P.C. as the auditors of the Company. The Board of Directors decided to obtain the written consents of the Majority Shareholders, pursuant to the Company’s By-Laws and Section 228a of the Delaware General Corporation Law, because the Company cannot afford the expense, costs or management time associated with running a special meeting of the Shareholders. All corporate approvals of the actions outlined herein have been obtained, subject to furnishing this notice and 20 days elapsing from the date of this Notice. This Information Statement is being furnished solely for the purpose of informing stockholders of these corporate actions under Rule 14(c)-2(b) of the Securities Exchange Act of 1934, as amended. This Notice shall be mailed to the shareholders of record on March 5, 2007 on or about May 24, 2007. The Company estimates that the cost of said mailing will be approximately $700.00. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY THIS IS NOT A NOTICE OF A STOCKHOLDERS' MEETING AND NO STOCKHOLDERS' MEETING WILL BE HELD TO DISCUSS ANY MATTER HEREIN DESCRIBED. We have asked brokers, custodians. Nominees and fiduciaries to forward this INFORMATION STATEMENT to Beneficial Owners of our common stock held as of the Record Date herein and we will reimburse such persons out-of-pocket expenses in forwarding such materials. INTERST OF CERTAIN PERSONS IN FAVOR OR OPPOSED TO THE MATTERS HEREIN ACTED UPON We are not aware of any interest that would be substantially adversely affected through the adoption of any of the matters discussed herein. VOTING SECURITIES As of the Record Date, APG's authorized capitalization consisted of 40,000,000 shares of common stock at a par value of $0.001 and 10,000,000 shares of Preferred Stock, of which 1,000,000 are Preferred "A" shares, with a par value of $0.001, and a conversion preference of 20 common voting shares for each share of Preferred A stock, and with voting rights equal to the conversion value, and 1,000,000 shares of Preferred C which bear a face value of $10.00, a coupon of 6%, and conversion rights of two (2) common voting shares, and no voting rights prior to conversion. The remaining Preferred Shares have no designation.
